Citation Nr: 1640678	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to April 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii.  Jurisdiction was later transferred to the Seattle, Washington, RO.  

The Veteran testified before the undersigned at a September 2015 Travel Board hearing.  The hearing transcript has been associated with the claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period of the claim, the Veteran's migraine headaches have, on average, occurred three times per week, are prostrating in nature, and cause the Veteran to become nauseous, to occasionally vomit, to need to avoid light and sound, and to have to lay down for sometimes hours at a time, thereby producing severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice by way of a January 2013 letter.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) in regard to this issue. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of the remote clinical history and findings pertaining to the disability under review.

The Veteran's service-connected migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether a higher rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007),  "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was originally service connected for migraine headaches by way of a September 2001 rating decision; a noncompensable rating was assigned.  In September 2009, the RO awarded a 30 percent rating for the Veteran's headaches.  He filed this claim for increase in January 2013.  

During the Veteran's February 2013 VA examination, he reported having headaches with constant pain to the back of his head, which include photophobia, sensitivity to sound and incapacitation such that he must rest in a quiet room.  He reported taking acetaminophen 325/butalbital 50/caffeine 50 mg, one tablet four times per day as need for his headaches.  The VA clinical records confirm the prescription of this medication.  He reported that when he gets a headache, it typically lasts one to two days.  He reported prostrating attacks of migraine headache pain more frequently than once per month and the examiner characterized this as very frequent.  The Veteran reported missing work about one week out of a month due to headaches.  

The Veteran stated at the time of his October 2013 notice of disagreement with the continuation of the 30 percent rating assigned that he experiences ongoing severely prostrating migraine attacks.  He reported being out of work with severe migraines between September 23, 2013, and October 4, 2013.  He again reported losing significant time from work over the prior year due to his migraine attacks.  VA clinical records dated in October 2013 show the Veteran reporting headaches rated as a 7 on a scale of 1 to 10.  He reported the pain to be chronic and he was concerned of a worsening in the disability.

On the VA Form 9 submitted in May 2014, the Veteran confirmed that he is self-employed and that he missed a week of work in April 2014 due to headaches.  He reported that when he experiences these headaches, he must lie down in a completely dark room and he is unable to do work or other activities.  May 2014 VA clinical notes show he called his physician due to a migraine, which was causing occasional sharp pain in the top of his head.  It was suggested that he drink caffeinated beverages, rest in a dark room, and apply cold compresses.

The Veteran was again afforded a VA examination in March 2015.  He reported experiencing a migraine three times per month.  Oxycodone and Fioricet were reported as his current medication to treat the headaches.  He described the headaches as including pain on both sides of his head with sensitivity to light and sound.  The typical duration of a headache was reported as less than one day at that time.  This examiner indicated that the Veteran does not experience prostrating attacks of migraine pain.  The examiner did confirm that these headaches impact the Veteran's work in that they slow down the Veteran during flare-up.

At the September 2015 Board hearing, the Veteran again reported experiencing migraines approximately three times per month.  See hearing transcript at page 3.  He suggested that the March 2015 VA examiner did not accurately report the Veteran's headaches.  The Veteran reported, consistent with prior records, that he has to go into a dark room and sleep in order to alleviate the symptoms of the headache.  He reported going into a closet in his basement, pulling a sleeping bag out and sleeping and that this happens two to three times per month.  Id.  He also reported other, less severe headaches, which he copes with and continues through his workday.  The Veteran confirmed that he is a programmer and that he lost approximately 35 days in the last year due to headaches.  Id. at page 4.  He reported experiencing the headache pain, as well as nausea, throbbing in his eyes, and sensitivity to light and sound.  Id.

February 2016 VA clinical notes again show a report of migraines for years, treated with Fioricet and sitting in a dark, quiet room to sleep.  He reported that with a migraine, he does not experience any aura, but he does have nausea with occasional vomiting, photophobia and phonophobia.  He reported experiencing a migraine less than once per week, the most recent was the day prior to this office visit.  The physician noted that if they become more frequent, a daily medication will be considered.

The Veteran's most recent VA examination was in March 2016.  He reported he can sometimes tell when a migraine is coming on.  He reported a stabbing sensation, which had started in the prior year, and he reported a variable severity of the migraine, sometimes lasting hours and sometimes a "full blown migraine" lasting much of a day.  He experiences nausea with the severe migraines, as well as feeling pressure behind his eyes.  He again reports going into a dark room and lying down during these severe headaches.  He had not experienced any migraines in March 2016, but had experienced about three in February 2016.  He missed one day of work in the prior two months; and in the last six months, he missed one day a month.  He again reported being a programmer for the prior twelve to thirteen years, although he reported his current contract was not going to be renewed due to the frequency he missed work because of his migraines.  The Veteran reported that the severe, prostrating attacks occur several times per month.  Despite these reports, which are consistent with the reports throughout the pendency of this claim, this examiner concluded that the Veteran does not experience prostrating attacks of migraine merely because VA treatment records do not show a refill of his medication in the prior year.  Further, the examiner suggested that the disability does not impact his work, despite the reports at this time of missing work, which are consistent with the reports throughout the pendency of the claim.  The Board finds this examination report to be adequate in part, and inadequate in part.  In particular, the findings descriptive of the Veteran's current symptoms and whether those symptoms are characteristic of prostrating attacks are based upon the competence of the Veteran, which is unquestioned, as well as sound medical conclusions.  The findings as to economic inadaptability and impact on employability, however, are inconsistent with the detailed symptoms reported and, therefore, this portion of the medical opinion has little probative value.

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the claim.  The evidence clearly shows that the Veteran experiences frequent prostrating migraine headaches, approximately three times per month, which cause him to lie down away from light and noise for hours, and also cause nausea with occasional vomiting.  It is unclear to the Board how such symptoms could not produce severe economic inadaptability.  Thus, the Board finds that a 50 percent rating is indeed warranted throughout the pendency of this claim.  50 percent is the maximum scheduler rating allowable for migraine headaches.

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran has not alleged that a rating in excess of 50 percent is warranted or that he is totally disabled as a result of his headaches.  As discussed above, the manifestations of the migraine headaches are contemplated by the schedular criteria.  In particular, the rating criteria specifically contemplate the prostrating nature of his headaches and the impact on his economic adaptability, or lack thereof.  The Veteran has not suggested the presence of symptoms outside of the scope of the schedular criteria.

Because the Veteran is also service-connected for a lumbar spine disability with associated radiculopathy of the lower extremities, as well as costochondritis, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with the combined nature of his disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, the Board concludes that a schedular evaluations assigned in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  The Veteran has not suggested that a TDIU is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's headache disability renders him unemployable.  While the Veteran recently suggested a contract for programmer work was not going to be renewed, there is no suggestion that he is unemployable at any time during the pendency of this claim.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected migraine headaches, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

The Board having determined that the Veteran's migraine headache disability warrants a 50 percent rating throughout the rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


